COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
                                                                 No. 08-19-00232-CR
  ERIC FLORES.,                                  §
                                                                    Appeal from the
  Appellant,                                     §
                                                                  120th District Court
  v.                                             §
                                                               of El Paso County, Texas
  THE STATE OF TEXAS,                            §
                                                                 (TC# 20110D01621)
  Appellee.                                      §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the attempted appeal

should be dismissed for want of jurisdiction, in accordance with the opinion of this Court. We

therefore dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF OCTOBER, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)